Citation Nr: 0304673	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  98-03 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1983 to March 1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 1997 by the 
Department of Veterans Affairs (VA) Honolulu, Hawaii, 
Regional Office (RO).  In pertinent part, that decision 
denied service connection for a low back disorder.  The Board 
remanded the case in October 1998.  In August 1999, the Board 
confirmed the denial of service connection for a low back 
disorder.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In October 2000, the 
Acting Secretary of Veterans Affairs, and the veteran, 
through his attorney, filed a joint motion to vacate the 
Board's decision and remand the claim for further 
adjudication.  The Court granted that motion in an order 
issued later in October 2000.  In December 2001, the Board 
remanded the case to the RO for further development.  The 
requested development has since been completed, and the case 
is now before the Board for further action.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The preponderance of the evidence shows that a chronic 
low back disability was not present during service, was not 
manifested within a year after service, and the veteran's 
current low back disability did not develop as a result of 
any incident during service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the appellant informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issue.  The communications addressed the VCAA and 
provided the appellant with an explanation of what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The SOC and 
SSOCs advised him of the evidence that had been obtained and 
considered.  The RO also supplied the appellant with the 
applicable regulations in the SOC and SSOCs.  The SSOC of 
December 2002 specifically addressed the VCAA implementing 
regulations.  The basic elements for establishing service 
connection have remained unchanged despite the change in the 
law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He has had a hearing.  
The Board does not know of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claim.  The Board finds that the evidence of 
record provides sufficient information to adequately evaluate 
the claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  

II.  Laws and Regulations.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).




III.  Factual Background.

On entrance into service, the veteran reported a history of 
having been hit by a car with probable brain damage.  He 
reportedly passed out three days and had a skull fracture.  
However, examination was normal and he was accepted for 
service.  

The veteran's service medical records show that on December 
16, 1985, the veteran reported having a lifting injury four 
days earlier.  His back had a decreased range of motion.  The 
assessment was lumbar strain.  On December 28, 1985, the 
veteran reported low back pain for two and a half weeks.  The 
assessment was low back pain.  He was instructed to take 
Parafon Forte, use a heating pad, and get bed rest.  A 
service radiology report dated in December 1985 shows that an 
X-ray was interpreted as showing an old compression fracture 
at T12 with secondary degenerative disc disease at T11-L1.  A 
service medical treatment record dated two days later in 
December 1985 shows that the veteran reported a two and a 
half week history of low back pain.  He reportedly had a 
lifting injury and had been seen two days earlier and placed 
on Parafon Forte.  On objective examination, his back had a 
full range of motion.  There was no deformity.  He had a good 
heel walk.  Deep tendon reflexes were 2+ and equal.  He was 
tender to palpation at L3-5.  The assessment was lumbar 
sprain.  He was instructed to continue his medication and do 
no physical training or lifting for 10 days.  

Significantly, a service medical record dated in January 1986 
shows that the veteran reported that he was now asymptomatic 
and felt that no evaluation or prescription was required.  He 
requested back exercises.  The assessment was resolved low 
back pain.  

The report of a medical examination conducted in February 
1987 for the purpose of the veteran's separation from service 
shows that he stated that he was in good health.  Clinical 
evaluation of the spine was normal.  He was found to be 
qualified for separation from service.  

The veteran first raised his claim for service connection for 
a low back disorder by submitting an application for 
compensation in December 1996.  In the claim form, he stated 
that he had a lower back injury at L5-S1 in December 1985.  

The report of a joints examination conducted by the VA in 
January 1997 shows that the veteran gave a history of having 
injured his low back in service in 1984 when lifting.  He 
said that his back was out for two weeks with sciatica pain 
off and on. He also reported that in 1993 he fell into an 
elevator and ruptured his L5-S1 disc.  A laminectomy was done 
in 1994.  He said that he had post surgical pain and was off 
work for a full year.  He said that he currently had daily 
back pain and stiffness of a severity of 8 on a scale of 10.  
He also reported that in August 1996 he was in a motor 
vehicle accident and was off work due to back problems.  
Following examination, the diagnosis was DDD L5-S1, 
laminectomy L5-S1, and L5 radiculopathy.     

The RO subsequently obtained the records pertaining to the 
post-service back injuries.  A private medical record dated 
in June 1993 shows that the veteran reported that he 
sustained injuries when getting on an elevator which had 
stopped above the level of the floor.  A private medical 
record dated in January 1994 shows that the impression 
included "a right sided L5-S1 disc protrusion with an 
extruded piece, related to an elevator injury of 6/1/93."

A private medical record dated in May 1996 shows that the 
veteran had a right partial laminectomy and radical 
diskectomy at L5-S1 in May 1994 to treat a post-traumatic 
disc protrusion that he sustained in June 1993.  

A medical report dated in February 1997 shows that the 
veteran was seen for neurosurgical evaluation because of 
persistent post-traumatic mid-low back pain with radiation of 
the right leg.  It was noted that he was involved in a motor 
vehicle accident on August 19, 1996.  It was also noted that 
he had undergone right L5-S1 diskectomy in May 1994.  

A psychiatric evaluation report dated in June 1997 shows that 
the veteran had a history of injuring his back in an auto 
accident in 1996 which exacerbated a previous injury he had 
sustained in 1993.  

A letter dated in September 1997 from Ronald Lee, M.D., shows 
that the veteran had been under his medical supervision since 
1991.  However, the letter does not contain any references to 
back problems.  

During a hearing held at the RO in October 1997, the veteran 
testified that he hurt his back in service when using a 
wheelbarrow.  He said that he left service because of his 
back problem and problems with a finger.  He recounted that 
he had another accident after service in 1993 when a disc 
ruptured.  He also reported that he hurt his back again in 
1996.  He said that his back had always hurt him since 
service, but he did not seek VA benefits because he did not 
know he was eligible until 1996.  The veteran reported that 
he was treated for back problems between 1987 and 1993 by his 
regular internist.  

A letter dated in October 1997 from Leonard N. Cupo, M.D., 
shows that he had treated the veteran since 1996 for low back 
pain.  He stated that the veteran had shown him the service 
medical records pertaining to low back pain in December 1985.  
He did not make any reference to the January 1986 record 
showing the back pain had resolved.  He also noted the 
veteran's history of injuries in June 1993 and August 1996.  
The doctor noted that the veteran felt that his initial 
injury in the army contributed to his current low back 
condition.  The doctor stated that:

It is my medical opinion that the 
12/28/85 low back injury which occurred 
when [the veteran] was in the United 
States Army plays a minor role in his 
current condition.  For the purposes of 
apportionment, I would estimate that at 
the most, the low back injury which 
occurred in the military might account 
for 10% of his present condition.  I 
would welcome receipt of additional 
medical records in this case, 
specifically between 1985 and 1996 to 
confirm this opinion.

In another letter dated in October 1997, Dr. Cupo stated that 
the veteran was under his care in 1991.  Records showed that 
he was seen three times that year.  The doctor stated that 
the veteran may have mentioned his back problems at that 
time, but that there was no documentation in the records.  
The doctor stated that he could not recall when the veteran 
started complaining about his back.  

A written statement dated in October 1997 from the veteran's 
former wife is to the effect that the veteran injured his 
back in service and had pain on and off up until their 
divorce in March 1994.  

In April 2002, the RO wrote to the veteran and requested that 
he identify all medical care providers who had treated him 
for a back disorder between his separation from service in 
1987 and his post service injury in 1993.  The RO again wrote 
to the veteran and requested that information in August 2002.  
In September 2002, the veteran responded by requesting that 
the RO review his treatment records at a VA medical facility.  
He stated that treatment had been ongoing since the inception 
of the problem.  He did not give any specific dates.  The RO 
subsequently obtained medical treatment records from that VA 
medical center, but none were dated between 1987 and 1993.  

The veteran was afforded an orthopedic examination by the VA 
in November 2002 for the purpose of determining the nature 
and etiology of his lower spine disability and to determine 
the likelihood that it was related to an injury in the 
military.  The examiner stated that prior to the examination 
the veteran's extensive claims file was thoroughly reviewed.  
The examiner noted that the veteran was in the army from May 
1983 to March 1987 and apparently did well without any 
significant lower back problems until December 1985.  At that 
time, he was using a wheelbarrow and sustained a strain of 
his lower back.  He was examined and notes in his service 
records indicate a diagnosis of lumbar strain.  He was 
treated with limited activity, muscle relaxants and 
analgesics, and he reported that within a few weeks the 
symptoms subsided.  He stated that for the rest of his time 
in the military, he did have occasional lower back pains, but 
he did not complain of them.  He stated that he used to treat 
them with over-the-counter medications and was able to do his 
regular duty and activity.  He reported that these minor 
symptoms persisted until June 1, 1993, approximately six 
years after his discharge, when he sustained an acute injury 
when an elevator stopped 12-18 inches below the floor level 
and he stepped into it and fell.  He continued to have 
ongoing back problems and eventually had an MRI which 
indicated a disc protrusion at L5-S1.  In May 1995, he 
underwent a lumbar laminectomy at L5-S1 on the right side.  
He states that following surgery, his back symptoms improved 
but did not entirely subside.  He then sustained an 
additional injury in August 1996 when he was rear-ended in an 
automobile accident.  That significantly increased his lower 
back problems.  He was treated conservatively with physical 
therapy, medications, rest, etc.

The VA examination report further shows that at the time of 
the examination, the veteran complained of lower back pain 
across the entire lower back area.  He also complained of 
sciatica which was pain that began deep in the right buttock 
and extended down the posterior aspect of his right leg to 
his foot.  He said that he had some minor similar symptoms in 
his left leg.  He reported that he avoided heavy strenuous 
activity, and that any bending or twisting was very 
bothersome and it interfered with his day-to-day activities.  

Following examination, the diagnosis was status post lumbar 
laminectomy with chronic low back syndrome.  In discussing 
the veteran's claim, the examiner noted that the veteran had 
one injury to his lower back in service when lifting and 
using a heavy wheelbarrow.  He apparently recovered within 
several weeks.  There was no other record of injuries or 
complaints while he was on active duty.  Approximately seven 
and a half years following that injury and approximately six 
years following discharge from the military he sustained 
another significant injury to his lower back.  This resulted 
in significantly increased low back symptoms and persistent 
pain until an MRI was performed and demonstrated a protruded 
disc at L5-S1.  The VA examiner also offered the following 
opinion:

Based on the review of the records and C-
file, it seems that the current low back 
symptoms experienced by the veteran are 
more likely than not due to the injury in 
June 1993 when he fell in the elevator 
and apparently sustained a disc 
herniation.  This was aggravated by the 
automobile accident in 1996.  It is 
unlikely that the injury in the service 
in December 1985 contributed 
significantly to his current symptoms.  

IV.  Analysis.

The veteran contends that he is entitled to service-
connection for a low back disorder because he injured his 
back in service.  After reviewing all of the evidence, the 
Board finds that the veteran's current low back disability 
was not present until many years after service, and is not 
etiologically or causally related to active duty service or 
any incident therein.  Although the service medical records 
reflect that the veteran was treated for a brief period of 
time in December 1985 for a low back strain, the service 
medical records also reflect that the strain resolved.  
Although the X-ray in service noted "old " abnormal 
findings at T11-L1 with degenerative disc disease at that 
level, there is no evidence that this is the source of the 
veteran's current disability.  The current treatment records 
clearly indicate that the veteran's current disability is 
related to a herniation at S1-L5 level, rather than to the X-
ray findings at the T11-L1 level.  Service connection is not 
warranted for the X-ray findings at T11-L1 as they are not 
shown to be productive of current disability.  A service-
connection claim must be accompanied by evidence which 
establishes that the claimant currently has disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992). 

There is no medical evidence of the presence of arthritis or 
degenerative disc disease at the L5-S1 level within a year 
after separation from service.  Moreover, there is also no 
continuity of symptomatology since service.  The testimony by 
the veteran and the statement by his former wife which are to 
the effect that he had continuous back pain since service are 
contradicted by the more objective service medical records 
showing that the back strain in service resolved, and by the 
lack of any treatment records between separation from service 
and his post service injury in 1993.  The first medical 
evidence of a chronic low back disability is dated many years 
after separation from service.  The earliest post service 
records are from over six years after service.  However, none 
of the treatment records contain any medical opinion linking 
the veteran's current low back problems with service.  On the 
contrary, the post service records uniformly attribute the 
veteran's current low back disability to post service 
injuries.  

The only medical opinion which is arguably to the effect that 
the veteran's current low back disorder is related to service 
is the letter dated in October 1997 from Dr. Cupo in which he 
stated that the low back injury in service plays a "minor 
role" in the veteran's current disability, and that the low 
back injury in service would account for, at most, 10 percent 
of the veteran's present condition.  The Board notes that the 
doctor did not offer an explanation for this conclusion.  A 
bare conclusory opinion without an explanation of the basis 
for the opinion is not adequate to support the claim.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998).  The Board 
notes that there is no clinical data or other rationale to 
support his opinion; nor is there anything otherwise in the 
record that would give it substance.  Therefore, the opinion 
is essentially unsupported.  See Bloom v. West, 12 Vet. App. 
185 (1999).  Moreover, it appears that the opinion was based 
on consideration of only a portion of the veteran's service 
medical records.  The doctor referred to the treatment 
records dated in December 1985 which reflected the veteran's 
low back complaints, but he did not mention the records from 
January 1986 which showed that the disorder had resolved, nor 
did he refer to the normal separation examination.  An 
opinion based on an inaccurate history has essentially no 
probative value.  See Kightly v. Brown, 6 Vet. App. 200 
(1994).  The Board finds that the recent opinion by the VA 
examiner, which was to the effect that the veteran's current 
low back disability is not related to service, has higher 
probative value.  The opinion was based on a full review of 
the veteran's history, including his complete service medical 
records and his claims file.  

Although the veteran has offered his own theory that his 
current problems are related to an injury which occurred in 
service, the mere contentions of the veteran, no matter how 
well-meaning, without supporting medical evidence that would 
etiologically relate his claimed disability with an event or 
occurrence while in service, will not support the claim.  The 
Court has held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992). 

In summary, the preponderance of the evidence shows that a 
chronic low back disability was not present during service, 
was not manifested within a year after service, and the 
veteran's current low back disability did not develop as a 
result of any incident during service.  Accordingly, the 
Board finds that a low back disability was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.


ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

